DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka et al. (“Tanaka”, US 2007/0205357), Kato (US 2019/0213748) and further in view of Ng. et al. (“Ng.”, US 7,889,251).

Regarding claim 1, Yasuyuki discloses an image capturing device, comprising: 
an image capture component configured to capture an appearance image of a component (Yasuyuki: see fig. 1 and pars. [0011], [0015], wherein an image pickup unit 2, configured to capture an appearance image of an inspection target 4); and 
N light modules disposed around the image capture component and configured to be turned on alternately, and N>4 (Yasuyuki: see figs. 1-2 and pars. [0012], [0019], in which a lighting device 3 includes 12 light emitting units L1-L12, disposed around the image pickup unit 2 and configured to be turned on alternately in order 1-6, and 12 light emitting units ≥4), 
wherein the image capture component captures the appearance image of the component when at least one of the N light modules is turned on (Yasuyuki: see figs. 1-2 and pars. [0011], [0015], [0019], noted that the image pickup unit 2 captures the appearance image of the inspection target 4 when some of the 12 light modules are turned on as in the lighting order 1-6), 
wherein the image capture component and the N light modules are electrically connected to a processor, the processor controls the N light modules to be turned on alternately and controls the image capture component to capture the appearance image when the N light modules that are alternately turned on (Yasuyuki: see fig. 1 and pars. [0013], [0016], [0019]-[0020], wherein the imaging pickup unit 2 and the 12 light modules are electrically connected to a control unit 14, a lighting control unit 141 of the control unit 14 controls the 12 light emitting units to be turned on alternately and an imaging control unit 142 of the control unit 14 controls the image pickup unit 2 to capture the appearance image when the 12 light modules that are alternately turned on), when the image capturing device is configured to face a testing area of the component (Yasuyuki: see fig. 1 and pars. [0011], [0015], wherein the image pickup unit 2 is configured to face the inspection target 4), the image capture component captures at least N appearance images of the testing area of the component (Yasuyuki: see par. [0020], in which the image pickup unit 2 captures the appearance of the inspection target 4 every time when the lighting control unit 141 turns on the light emitting unit L in the lighting order 1-6).
Yasuyuki does not disclose a flat carrying plate; an image capture component located on the flat carrying plate; N light modules located on the flat carrying plate and wherein the heights of the light modules extending from the flat carrying plate are the same.
However, Tanaka teaches having a flat carrying plate; an image capture component located on the flat carrying plate; N light modules located on the flat carrying plate and wherein the heights of the light modules extending from the flat carrying plate are the same (Tanaka: see figs. 2-3 and par. [0065], wherein the system has a camera substrate 20, an image sensor 30 located on the camera substrate 20, a plurality of light-emitting devices 22, 24 located on the camera substrate 20 and the heights of the light-emitting devices extending from the camera substrate 20 are the same).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tanaka with the system/method of primary reference to include a flat carrying plate, the image capture component and light modules disposed on that. 
One would have been motivated to provide an alternative form as an obvious variation. 
Yasuyuki in the combination with Tanaka does not explicitly disclose that the processor obtains at least N pixels corresponding to each pixel position from the at least N appearance images.
However, it is a common knowledge to have that the processor obtains at least N pixels corresponding to each pixel position from the at least N appearance images as suggested by Kato in claim 12 as at least a part of pixels among the plurality of pixels included in the first image data and the plurality of pixels included in the second image data are common, and the control part outputs an image measurement result at a position of the photographing part corresponding to the common pixels based on the first image data and the second image data.
Therefore, it would have been obvious to one of ordinary skill in the art to have that the processor obtains at least N pixels corresponding to each pixel position from the at least N appearance images, thereby providing image data for image processing. 
Yasuyuki in the combination with Tanaka and Kato does not explicitly disclose that the processor calculates the best pixel color of each pixel position and a calculation program, to generate a final image, and the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness, discarding the darkest and brightest pixels, and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position.
On the other hand, Ng. teaches that the processor calculates the best pixel color of each pixel position and a calculation program, to generate a final image, and the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness, discarding the darkest and brightest pixels, and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position (Ng.: see col. 4, lines 37-45, wherein the white average determination logic 410 calculates the best pixel color of each pixel position and a calculation program, to generate a final image, and the steps of the calculation program comprises: sorting pixels according to the brightness as highest codes, medium codes lowest codes, discarding the highest codes and the lowest codes, and taking the average of the medium brightness as the best pixel color of each pixel position as the group may be any size).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ng. with the system/method of primary references to calculates the best pixel color of each pixel position and a calculation program, to generate a final image, and the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness, discarding the darkest and brightest pixels, and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position.
One would have been motivated to obtain a better image with the average medium brightness values. 

Regarding claim 2, Yasuyuki in the combination with Tanaka, Kato and Ng. discloses the image capturing device according to claim 1, N is an even number (Yasuyuki: see fig. 2 and par. [0012], wherein 12 is an even number).

Regarding claim 3, Yasuyuki in the combination with Tanaka, Kato and Ng. discloses the image capturing device according to claim 1, the N light modules are arranged in a circle (Yasuyuki: see fig. 2 and pars. [0011], [0012], noted that the 12 light emitting units are arranged in a circular ring).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka et al. (“Tanaka”, US 2007/0205357), Kato (US 2019/0213748), Ng. et al. (“Ng.”, US 7,889,251), Otani (US 2021/0096689) and further in view of Dorai et al. (“Dorai”, US 2020/0053269).
Regarding claim 8, Yasuyuki in the combination with Tanaka, Kato and Ng. discloses an appearance inspecting device, comprising: a flat carrying plate; each of the at least two image capturing devices comprises: an image capture component, located on the flat carrying plate and configured to capture an appearance image of a component; and N light modules, located on the flat carrying plate and disposed around the image capture component, to be turned on alternately lit, and N>4, wherein the image capture component captures the appearance image of the component when at least one of the N light modules is lit, and the heights of the light modules extending from the flat carrying plate are the same, wherein the image capture component of each one of the image capturing devices and the N light modules are electrically connected to a processor, the processor controls the N light modules to be turned on alternately and controls the image capture component to capture the appearance image, the image capturing devices is configured to face a plurality of testing areas of the component respectively, the image capture component of each one of the image capturing devices captures at least N appearance images of the testing area respectively, the processor obtains at least N pixels corresponding to each pixel position from the at least N appearance images, and calculates the best pixel color of each pixel position according to the at least N pixels corresponding to each pixel positions and a calculation program, to generate a final image, and the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness, discarding the darkest and brightest pixels, and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position (see the analysis of claim 1). 
Yasuyuki in the combination with Tanaka, Kato and Ng. does not explicitly disclose that at least two image capturing devices, located on the flat carrying plate and arranged side by side in one direction, wherein any two adjacent image capturing devices of the image capturing devices share the same light module disposed at the adjacent edge between the two adjacent image capturing devices and controls the image capture components of the image capturing devices to capture the appearance image at the same time respectively.
Nevertheless, Otani teaches that at least two image capturing devices, located on the flat carrying plate and arranged side by side in one direction, wherein any two adjacent image capturing devices of the image capturing devices share the same light module disposed at the adjacent edge between the two adjacent image capturing devices controls the image capture components of the image capturing devices to capture the appearance image at the same time respectively (Otani: see figs. 2, 5 and pars. [0032], [0034], wherein the first image pickup device 310 and the second image pickup device 320, located on the projector 100 and arranged side by side in one direction, wherein two adjacent image pickup device 310/320 or 311/321 share the same light module IDL1/IDL2 at the adjacent edge between the two image pickup device 310/320 or 311/321, and controls the image capture components of the first/second image pickup devices 310/320 to captured the appearance image at the same time respectively according to instruction of a user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Otani with the system/method of primary references to have that at least two image capturing devices, located on the flat carrying plate and arranged side by side in one direction, wherein any two adjacent image capturing devices of the image capturing devices share the same light module disposed at the adjacent edge between the two adjacent image capturing devices and controls the image capture components of the image capturing devices to capture the appearance image at the same time respectively.
One would have been motivated to obtain more images in different field of view based on different cameras. 
Yasuyuki in the combination with Tanaka, Kato, Ng. and Otani does not explicitly disclose that the processor controls the image capturing devices to simultaneously illuminate the light modules at the same side.
However, it is a common knowledge that the processor controls the image capturing devices to simultaneously illuminate the light modules at the same side as suggested by Dorai (Dorai: see abstract, figs. 3C, 3D and pars. [0048]-[0049], wherein the light sources are configurable to a plurality of light source subsets to illuminate a field of view. At least two of the light source subsets include distinct light source members and are configured to illuminate different regions of the field of view. The light source driver is coupled to the plurality of light sources and configured to drive the plurality of light source subsets).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dorai with the system/method of primary references to have that the processor controls the image capturing devices to simultaneously illuminate the light modules at the same side.
One would have been motivated to obtain sufficient brightness in different field of view of the image data. 

Regarding claim 9, Yasuyuki in the combination with Tanaka, Kato, Ng., Otani and Dorai discloses the appearance inspecting device according to claim 8, N is an even number (Yasuyuki: see fig. 2 and par. [0012], wherein 12 is an even number).

Regarding claim 10, Yasuyuki in the combination with Tanaka, Kato, Ng., Otani and Dorai discloses the appearance inspecting device according to claim 8, the N light modules are arranged in a circle (Yasuyuki: see fig. 2 and pars. [0011], [0012], noted that the 12 light emitting units are arranged in a circular ring).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697